


Exhibit 10.15

 

GRAPHIC [g39884kki001.jpg]

 

9900 Westpark Drive, Suite 300

Houston, TX 77063

 

November 15, 2012

 

Michael J. Dixon

5456 Via Olas

Newbury Park, CA 91320

 

Dear Mike:

 

It is my pleasure to extend the following offer of employment to you on behalf
of IGNITE RESTAURANT GROUP.  Specifics of the offer:

 

Title:

 

Senior Vice President & Chief Financial Officer

 

 

 

Key Responsibilities:

 

·             Supervise all company accounting practices, budget preparations,
financial reporting and tax and audit functions.

·             Direct financial strategy, planning and forecasting.

·             Lead company treasury functions.

·             Manage relationships with analysts and investors.

·             Prepare and communicate analyses indicating performance strengths
and weaknesses of the organization and each of its operating brands.

 

This list of key responsibilities is not all inclusive, and is subject to change
at the discretion of the Chief Executive Officer or the Board of Directors.

 

 

 

Supervisor:

 

Ray Blanchette, President & CEO

 

 

 

Base Salary:

 

You will be paid $15,384.62, bi-weekly, which annualizes to $400,000 subject to
deductions for taxes and other withholdings as required by law or the policies
of the Company.

 

1

--------------------------------------------------------------------------------


 

Signing Bonus:

 

You will receive a $75,000 signing bonus, subject to deductions for taxes and
other withholdings as required by law upon commencing employment with Ignite
Restaurant Group. If you leave the employment of Ignite Restaurant Group either
voluntary or are involuntary terminated for cause within twelve months of your
start date, you will be required to repay the signing bonus in full. Further, if
your family has not relocated to Houston by August 1, 2013, the signing bonus
must be repaid at a rate of $5,000 per month until their relocation has been
completed.

 

 

 

Targeted Bonus:

 

40% of base salary. Actual bonus will range up to 60% of base salary, based on
achieving individual and company performance goals.

 

 

 

Guaranteed Minimum Bonus for 2013:

 

You will be guaranteed a minimum bonus of $80,000 for the year 2013. Your 2013
bonus will be paid in April 2014 and will be subject to deductions for taxes and
other withholdings as required by law. Standard restrictions of all incentive
plans will apply, such as the requirement that you be currently employed when
the bonus is paid.

 

 

 

Car Allowance:

 

You will receive $392.31 bi-weekly as a car allowance, which annualizes to
$10,200. Mileage for business-related travel will be reimbursed at a discounted
rate. The current mileage rate for those receiving a car allowance is $0.31 per
mile, and is adjusted quarterly.

 

The Company reserves the right to remove the car allowance from your
compensation package at the time that it is removed for other senior executives.

 

 

 

Equity Award:

 

Upon the approval of the Board of Directors, or its authorized committee, you
will be issued Stock Appreciation rights of “IRG”, with 25% annual vesting each
June 30, commencing on June 30, 2014. The issue price will be the closing price
of “IRG” on the NASDAQ on the last trading day before the board approves the
grant. Further, you will be eligible for annual grants at the discretion of the
board. Please note that there are restrictions on this grant, and the entire
plan will be provided to you upon approval of the Board of Directors.

 

The Compensation Committee has been requested to approve an award of 50,000 SARS
and has indicated their intention to do so at the next Ignite Board Meeting.

 

2

--------------------------------------------------------------------------------


 

Severance Protection:

 

If your employment with the company is terminated by the Company without Cause
or by you for Good Reason, and subject to your execution of a general release of
all claims and rights that you may have against the Company and its affiliates
and their respective officers, directors and employees, the Company will pay you
an amount equal to your then current base salary for a period of nine months,
according to the payroll payment dates in effect as of the date of termination.

 

The Company guarantees that this Severance Protection benefit will remain in
place in the event of a Change of Control.

 

 

 

Paid Time Off (PTO):

 

Upon your first day you will begin accruing vacation days that you may use at
any time during the year. During your first year, you will earn vacation days at
an annual rate of twenty days. In addition, each year you will receive three
sick days and three personal days. Further, the company recognizes nine paid
holidays.

 

 

 

For-Profit Board Membership:

 

You will be authorized to join one for-profit board, either public or private.
Time spent at board meetings will not be counted as vacation time. Further, the
Company will provide assistance in identifying a board for you.

 

 

 

Benefits:

 

You will be eligible to enroll in the Company’s Health/Welfare Benefits Plan
that will contain standard benefits including medical, life, dental, LTD, and
Flexible Spending Accounts (Section 125) as per Company policy. Employee
contribution for payment to the benefit plans is determined annually. You will
be eligible for these programs on the first day of employment.

 

 

 

Additional Executive Benefits:

 

MDVIP Membership Financial and Legal Counseling Reimbursement of $3,000 per year
100% Dining Discount at all Ignite Restaurants for you and your guests,
including gratuity.

 

 

 

Relocation:

 

You will be paid relocation expenses based on the Senior Vice President
relocation plan. All relocation expenses reimbursed to or paid on behalf of the
employee, including any tax gross-up, are immediately due and payable to Ignite
Restaurant Group should you voluntarily terminate your employment or be
terminated for cause within twelve months of the effective start date in your
new work location. The relocation program is managed by the Administration
Department. Please contact Lois Wendte, Executive Assistant to the Chief
Administrative Officer, if you have any questions.

 

 

 

Start Date:

 

On or before January 2, 2013

 

3

--------------------------------------------------------------------------------


 

This offer is made to you in strict confidence and, as such, at no time during
your employment are you to discuss either your salary or benefits with anyone
(other than your supervisor or human resources).

 

This offer letter represents the entire agreement between you and IGNITE
RESTAURANT GROUP. This offer letter is not a contract of employment guaranteeing
any set length of employment.  Also note that IGNITE RESTAURANT GROUP is an
at-will employer. You and IGNITE RESTAURANT GROUP have the right to terminate
the relationship at any time, with or without cause.

 

Mike, we are very excited to have you join the team at IGNITE RESTAURANT GROUP
and look forward to your contributions of growing IGNITE RESTAURANT GROUP into
the preeminent casual dining restaurant company in the industry. Please feel
free to call me with any questions regarding this offer letter

 

If you are in agreement with the above outline, please sign below and fax the
signed offer letter to (832) 426-0252.

 

Best Regards,

 

 

/s/ Ray Blanchette

 

Ray Blanchette

 

President & CEO

 

 

 

Agreed and acknowledged:

 

 

 

 

Printed Name:

Michael J.Dixon

 

 

 

 

Signature:

/s/ Michael J.Dixon

 

 

 

 

Date Signed:

11-26-12

 

 

An electronic signature or facsimile signature is intended to be, and will be,
considered the equivalent of an original signature, is legally binding, and is
to be given full force and effect.

 

4

--------------------------------------------------------------------------------
